Exhibit 10.1

 

May 6, 2014

 

Mr. John T. Komeiji

1177 Bishop Street

Honolulu, HI 96813

 

Dear John:

 

This letter confirms our discussions regarding your employment with Hawaiian
Telcom Holdco, Inc. and any of its subsidiaries and affiliates as may employ you
from time to time (collectively, and together with any successor thereto, the
“Company”).  You and the Company are parties to an Employment Agreement dated as
of July 15, 2008 that subsequently was amended by an amendment dated
December 21, 2009 (as amended, the “Prior Agreement”).  The parties desire to
amend and restate the Prior Agreement in its entirety, effective as of May 6,
2014, as set forth herein.  Notwithstanding anything herein to the contrary, you
will be an at-will employee of the Company.

 

1.                                      Position:  Senior Vice President and
General Counsel

 

2.                                      Direct Report: You will report to the
Chief Executive Officer.

 

3.                                      Base Salary:  $337,000 per year (the
“Base Salary”), payable in accordance with the Company’s customary payroll
practices.  Paydays are expected to be every other Friday (total of 26 pay days
a year).  Your paycheck will be delivered to you or made available to you on
such dates.  If a payday falls on a holiday or weekend, you may pick up your
paycheck on the weekday immediately preceding the payday.

 

4.                                      Annual Performance Award:  You will be
eligible to participate in an annual performance compensation plan (“Performance
Compensation Plan”) established by the Company’s Board of Directors (the
“Board”) or Compensation Committee thereof, at a target level that is specified
by the Compensation Committee (currently specified as 65% of your eligible
salary) as it may be amended from time to time by the Board or Compensation
Committee. The actual performance award, if any, shall be pursuant to the terms
and conditions set forth in the Performance Compensation Plan and shall be
payable at such time as performance awards are paid to other senior executive
officers who participate therein. Payment of any annual performance award will
be subject to your continued employment with the Company through the date the
performance award is paid pursuant to the Performance Compensation Plan.

 

5.                                      Equity Award:  Subject to approval by
the Board or the Compensation Committee, you will be eligible to receive equity
awards from time to time pursuant to the Company’s 2010 Equity Incentive Plan
with such terms and conditions as determined by the Board or the Compensation
Committee, in its sole discretion.  It is expressly understood that your
entitlement to participation in the 2010 Equity Incentive Plan is not a
guarantee that the award referenced herein will attain any particular value in
the future.

 

--------------------------------------------------------------------------------


 

6.                                      Employee Benefits:   You will be
eligible to participate in Company employee benefit plans and programs
commensurate with your position and seniority. This currently includes three
(3) weeks’ vacation for each completed twelve (12) month period of service with
a maximum carryover of six (6) weeks.  Please note that the Company reserves the
right to change its benefits package at its sole discretion.

 

7.                                      Severance Benefits:  You will be
eligible to participate and receive the severance benefits provided in the
Company’s Executive Severance Plan, subject to all of the terms and conditions
thereof. You hereby acknowledge and agree that the only severance benefits you
are eligible to receive from the Company will be pursuant to the Executive
Severance Plan and that you are not eligible to receive any severance benefits
under the Prior Agreement.

 

8.                                      Certain Restrictions:  You must execute
the Hawaiian Telcom Business Protection Agreement attached hereto as Exhibit A. 
Additionally, you will be subject to the policies, practices and procedures
maintained by the Company as set forth in the Company’s Code of Business
Conduct, employee handbook and other Company policies, which may be modified
from time to time.

 

9.                                      Arbitration:  You agree to sign the
Arbitration Agreement attached hereto as Exhibit B.

 

10.                               Interpretation and Severability:  The words of
this letter will be interpreted according to their common meaning.  If any
provision of this letter is deemed unenforceable for any reason, said provision
will not affect the remaining terms of this letter and a court, upon motion by
the Company, may amend said provision so as to render it valid and enforceable
while providing to the Company the maximum protections permitted by law.  Hawaii
law will govern the interpretation and enforcement of this letter.

 

If you agree with the terms of employment set forth in this letter, please
indicate your understanding and agreement by executing in the space provided and
returning this letter, complete with signed Exhibits A and B to me by May 7,
2014.  By executing in the space provided, you acknowledge that no promises,
representations, understandings or agreements, either oral or in writing, were
made with you that are inconsistent with the terms of this letter and that this
letter will, in any event, supersede any such prior or contemporaneous promises,
representations, understandings, or agreements, including the Prior Agreement.

 

[rest of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

I look forward to continuing to work with you in building, developing and
integrating the Company into a strong business with a positive community
presence.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Eric K. Yeaman

 

 

Eric K. Yeaman

 

 

President and CEO

 

 

 

 

 

 

Understood, accepted and

 

 

agreed to on this 6th day

 

 

of May, 2014

 

 

 

 

 

/s/ John T. Komeiji

 

 

John T. Komeiji

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

HAWAIIAN TELCOM BUSINESS PROTECTION AGREEMENT

 

This Agreement is between Hawaiian Telcom Holdco, Inc. and any of its
subsidiaries and affiliates as may employ me from time to time (“Company”) and
John T. Komeiji (referred to herein as “I” or “my”).

 

1.                                      IN CONSIDERATION FOR MY EMPLOYMENT, I
AGREE AS FOLLOWS:

 

1.1                               Safeguard of Confidential Information.

 

My relationship with the Company is intended to be one of trust and confidence. 
I acknowledge that I may have access to Confidential Information (as defined
below) about the Company.  During and following my employment with the
Company, I will exercise the highest degree of care in safeguarding the
Confidential Information against loss, theft or disclosure and comply with any
and all Company policies related to such Confidential Information.  I will not
use any Confidential Information for any purpose other than Company business.

 

1.2                               Confidential Information

 

“Confidential Information” means information related to any aspect of the
Company’s business that is either not known by Company competitors or is
proprietary information that has been developed using Company time and
resources.

 

The following are more specific examples of Confidential Information:

 

·                                          marketing, sales, promotional, and
training materials;

 

·                                          information about current and
potential customer buying habits, needs or preferences;

 

·                                          contact information about
decision-makers within companies that do business or that may do business with
the Company and other customer specific information related to current or
potential customer buying decisions;

 

·                                          Company personnel information,
including compensation and bonus programs, Company personnel policies, forms and
employee names, job descriptions, disciplinary notices or compensation and
contact information;

 

·                                          forms, software or other information
for tracking customer contacts;

 

 

 

 

 

 

Employee

 

 

Initials

 

--------------------------------------------------------------------------------


 

·                                          market or product launches, capital
expenditure forecasts or limitations, planned or forecasted network upgrades;

 

·                                          advertising materials and strategies;

 

·                                          Company vendor agreements;

 

·                                          distribution methods and strategies,
compensation structures and advertising/promotional strategies;

 

·                                          any information constituting a “trade
secret” within the meaning of the Hawaii Uniform Trade Secrets Act, Haw. Rev.
Stat. chapter 482 B(1); and

 

·                                          internal documents relating to labor
relations.

 

1.3                               Return of Company Property.

 

I understand that all Confidential Information is the exclusive property of the
Company. I will promptly return all Confidential Information, including copies,
notes or summaries thereof, to the Company in the event that my employment is
terminated, for any reason.

 

1.4                               Non-competition, Solicitation, or Inducement
of Customers or Employees

 

(A)                               During my employment and for twelve (12)
months following termination for any reason [cumulatively referred to as the
“Designated Period”] I will not: (i)  directly or indirectly compete with the
Company’s business, products or services in the State of Hawaii nor (ii) 
directly or indirectly make any contact or communication of any kind for the
purpose of soliciting, inviting, inducing, encouraging or requesting any
customer of the Company to: (a) transfer its business from the Company to me, my
business or my new employer’s business; or (b) open a new account with me, my
business or my new employer’s business; or (c) otherwise induce or encourage a
Company customer to discontinue or reduce its business with the Company.

 

(B)                               During the Designated Period, I will not
solicit, induce or attempt to induce any employee into terminating his/her
employment with the Company.

 

--------------------------------------------------------------------------------

1  The Hawaii Uniform Trade Secrets Act defines “Trade Secret” as follows:

‘Trade Secret’ means information, including a formula, pattern,  compilation,
program device, method, technique, or process that:

(1)  Derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use;  and

(2)  Is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

[Haw. Rev. Stat. §482B-2]

 

2

--------------------------------------------------------------------------------


 

2.                                      NO OBLIGATIONS UNDER PRIOR, THIRD PARTY
AGREEMENTS

 

I represent that:  (i) I am not obligated under any other agreement or
understanding that would affect the Company’s rights or my performance or duties
to the Company.  I further represent that I have provided to the Company
complete and accurate copies of any non-solicitation, confidentiality,
non-competition or similar agreement between me and any former employers that
may be in effect.

 

3.                                      REMEDIES

 

3.1                               Injunctive Relief.

 

I agree that a breach of any of my promises in this Agreement would irreparably
damage the Company.  Accordingly, I understand that the Company reserves the
right to take prompt court action to stop any breach or threatened breach of
this Agreement.

 

3.2                               Accrual and Payment of Commissions Conditioned
on Compliance with Agreement.

 

Notwithstanding any agreement to the contrary, I agree that the accrual and
payment of any commissions to me are conditioned on my compliance with this
Agreement.  I authorize the Company to withhold any commissions where the
Company forms a reasonable, good faith belief that I have breached this
Agreement.  Under the above circumstances, said commissions may be held by the
Company, pending a final determination by a court or arbitrator, as the case may
be, as to whether I have violated this Agreement.  In the event of a final
determination that I did not violate this Agreement, the Company will promptly
pay over to me the commissions in dispute, including any interest earned thereon
calculated at a rate of six percent per annum. In the event of a final
determination that I violated this Agreement, any commissions withheld will
become the exclusive property of the Company. This section 3.2 will constitute a
written authorization for withholding of wages pursuant to Hawaii Revised
Statutes section 388-6.

 

3.3                               Attorney Fees.

 

In the event of any breach of this Agreement, the prevailing party will be
entitled to an award of all costs and attorneys’ fees reasonably incurred in
defending or enforcing the prevailing party’s rights.  Attorney’s fees will not
be limited by the amount of monetary relief received.

 

3

--------------------------------------------------------------------------------


 

4.                                      EMPLOYMENT AT-WILL

 

I acknowledge and agree that this Agreement does not alter the employment
at-will relationship.  I affirm that either I or the Company may terminate the
employment relationship at any time, with or without notice, and with or without
cause.  As a courtesy, however, to the extent feasible I will try to give the
Company 30 days advance notice prior to a voluntary employment separation.

 

5.                                      ADDITIONAL TERMS

 

5.1                               Venue and Governing Law.

 

I agree that any claim in connection with this Agreement may only be filed in a
court of competent jurisdiction in Honolulu, Hawaii.  Further, this Agreement
will be interpreted in accordance with the laws of the State of Hawaii.

 

5.2                               Successors and Assigns.

 

This Agreement will inure to the benefit of the Company’s successors,
purchasers, and assigns.

 

5.3                               Severability and Judicial Power to Conform
Agreement to Law.

 

If any provision of this Agreement will be held invalid, its invalidity will not
affect any other provision of this Agreement that can be given effect without
the invalid provision.  Further, in the event that a Court determines that any
part of this Agreement is unenforceable for any reason, the Court, upon motion
by the Company, will be empowered to modify such term(s) to render the Agreement
enforceable while according to the Company the maximum benefit and protection of
its interests allowable by law.

 

6.                                      EMPLOYEE’S UNDERSTANDING

 

I acknowledge that (i) I have read each and every paragraph of this Agreement;
(ii) I have had an opportunity to consult with legal counsel concerning the
terms of this Agreement;  and (iii) that I fully understand this Agreement.  I
also acknowledge that this Agreement does not supersede any other
agreement(s) between me and the Company.

 

IT IS SO AGREED on this                    day of May, 2014.

 

 

 

 

 

John T. Komeiji

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ARBITRATION AGREEMENT

 

In consideration for my employment with Hawaiian Telcom Holdco, Inc. and any of
its subsidiaries and affiliates as may employ me from time to time, I agree that
any legal claim that I may have arising out of or relating to my employment will
be resolved through final and binding arbitration. The Arbitration Rules,
Procedures and Protocols of Dispute Prevention & Resolution, Inc., (“DP&R”)
located in Honolulu, Hawaii, as may be amended from time to time, will apply to
this Arbitration Agreement. In the event of a dissolution of DP&R, the
procedures established in the Hawaii Uniform Arbitration Act, as amended (Haw.
Rev. Stat. Chapter 658A) will apply.  Notwithstanding any law to the contrary,
nothing in this Agreement will empower an arbitrator to provide relief that
would exceed that which a court or administrative agency could lawfully provide,
according to the cause of action alleged.

 

 

Understood, accepted and
agreed to on this            day
of May, 2014

 

 

 

 

 

Signature

 

 

 

 

 

 

 

John T. Komeiji

 

 

 

 

 

 

 

Employee

 

 

Initials

 

 

 

--------------------------------------------------------------------------------